Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 22, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146496                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 146496
                                                                   COA: 306858
                                                                   Cheboygan CC: 10-004267-FH
  SUZANNE FAY LAFOUNTAIN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 20, 2012
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether the presence of a firearm in a room that was accessed by the
  defendant is sufficient to prove a charge under MCL 333.7401c for a violation that
  “involves the possession, placement or use of a firearm” if the defendant occupied
  another room where methamphetamine was manufactured within a residence owned and
  possessed by another; and (2) whether points may be assessed for prior record variable 7
  (PRV 7), MCL 777.57, where the defendant was convicted by a jury of charges that were
  subsequently vacated by the trial court.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 22, 2013                        _________________________________________
           p0515                                                              Clerk